Citation Nr: 0526299	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-32 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left knee degenerative 
joint disease.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for left knee 
degenerative joint disease, finding that the veteran had not 
submitted new and material evidence to reopen his claim.  In 
May 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board video conference hearing at the 
RO.

The Board reopened the veteran's service connection claim 
based on new and material evidence in November 2004 and 
remanded the case to the RO for additional development, which 
subsequently was accomplished.  Thus, this case is properly 
before the Board.


FINDINGS OF FACT

1.  Left knee degenerative joint disease was not diagnosed 
within one year after service, or for many years thereafter.

2.  The competent medical evidence of record shows that there 
is no relationship between the veteran's current left knee 
disorder and findings of a left knee strain in service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an October 2002 VA letter, 
prior to the January 2003 rating decision.  The veteran was 
notified of the evidence necessary to substantiate a service 
connection claim for a left knee disorder.  The RO also 
notified the veteran of the responsibilities of VA and the 
veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any other evidence he considered 
relevant to his claim for service connection for a left knee 
disorder, so that VA could help by getting that evidence.  
The RO notified the veteran again in November 2004.

In a January 2003 rating decision, October 2003 statement of 
the case, and June 2005 supplemental statement of the case, 
the RO notified the veteran of the laws and regulations 
pertaining to service connection, and provided a detailed 
explanation why service connection was not warranted for a 
left knee disorder under the applicable laws and regulations 
based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA medical records dated from August 2002 to 
February 2005, and a July 2002 private medical record.  At 
the May 2004 Board hearing, the veteran testified that he 
first received treatment for his left knee from 1969 to 1993 
and that the records were held at the pension administration 
center for his former place of employment.  However, after a 
request from VA, the local pension administration center 
responded in November 2004 that they did not maintain medical 
information for the veteran's former employer.  The RO 
notified the veteran in November 2004 that VA had requested 
the records from the veteran's former employer, but that 
ultimately it was the veteran's responsibility to ensure that 
VA received all evidence not in the custody of the federal 
government.  The RO also notified the veteran of the negative 
response from the pension administration center in the June 
2005 supplemental statement of the case.  The veteran did not 
respond to either notice.  Based on the above, the Board 
finds that reasonable efforts have been made to obtain all 
available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in April 2005, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for left knee 
degenerative joint disease dated in July 2002.  He stated 
that his leg was broken while he was in the military and that 
his knee condition has gotten worse.  At the May 2004 Board 
hearing, he indicated that he twisted his left knee in 
service in 1968, had broken ligaments and tendons, and was 
placed in a cast for three weeks.  He stated that after the 
cast was taken off, his knee was swollen and he was given a 
walking stick, which he used for about six weeks.  He noted 
that he did not have problems with his knees until about a 
year or two after he got out of service and that his knee 
currently swells up and hurts, especially during the 
wintertime.  In sum, the veteran contends that his current 
left knee degenerative joint disease is directly related to 
his service, thus entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the record shows a current left knee disability.  

A July 2002 private emergency room record shows a diagnosis 
of left knee osteoarthritis.  

An August 2002 VA medical record also shows findings of 
osteoarthritis versus left knee bursitis.  The veteran was 
fitted for a knee brace and started on physical therapy.

An October 2002 VA general consult shows x-ray findings of 
suprapatellar joint effusion, ossifications of the distal 
quadriceps tendon and the patella tendon at the insertions on 
the patella.

In January 2003, a VA physical therapy evaluation shows the 
veteran had severe left patellofemoral pain syndrome due to 
vastus medialis oblique atrophy, patella alta and tibial 
torsion, thus creating laterally tracking patellae.  It was 
noted that tape would be used to correct malalignment during 
strengthening program.

An April 2003 medical record shows likely combination of quad 
weakness (mostly vastus lateralis) secondary to old 
costovertebral angle, versus disuse secondary to pain, 
osteoarthritis, chondromalacia, and suprapatellar tendinitis.  
It was noted that the veteran no longer had knee pain or 
instability.

The next issue is whether there is any in-service incurrence 
of a left knee disability.

A June 1, 1968 service medical record shows that the veteran 
"twisted" his left knee the previous night.  The veteran 
reportedly was intoxicated and did not remember the mode of 
injury, except twisting.  Physical examination revealed good 
flexion and extension, no popping or clicking, moderate 
swelling, and point tenderness at the medial meniscus area, 
and a positive McMurray's sign.  The veteran was placed in a 
cast.

A June 7, 1968 medical record shows that the veteran twisted 
his left knee on May 31, 1968 and was placed in a long leg 
cast for two weeks.  It was noted that the cast was removed 
and the veteran had swelling to the medial aspect of the left 
knee with pain and tenderness over the anteromedial area.  
Range of motion was intact and McMurray's tests were 
negative.  The impression was strain of the medial ligament 
of the left knee.  The veteran was prescribed an ace wrap.

A June 14, 1968 medical record shows the knee was almost pain 
free, and only painful on full flexion.  There was no 
tenderness; and he had full range of motion.  McMurray's 
tests were negative.

As the record shows evidence of a current left knee 
disability and in-service findings of a left knee injury, the 
determinative issue becomes whether there is any medical 
evidence of a relationship between the two.
Initially, the veteran is not entitled to service connection 
for a left knee disorder on a presumptive basis, as the first 
finding of arthritis of the knee was not until July 2002, 
which is many years after service.  See 38 C.F.R. §§ 3.307, 
3.309.

Upon review of the record, the Board also finds that the 
veteran is not entitled to service connection on a direct 
incurrence, as the preponderance of the evidence is against 
the claim.

An April 2005 VA examination report shows that the examiner 
indicated a review of the claims file.  The examiner noted 
the veteran's reports that after falling and twisting his 
left knee in service he was placed in a left leg long leg 
cast for three to four weeks; then was given a cane to assist 
with ambulation; and was on modified duty for approximately 
two months.  The veteran also reported that one year after 
discharge his left knee began hurting again and would flare 
up with swelling and pain every two to three months.  He 
noted that his flare-ups would last for three weeks and that 
he received private medical treatment, where he was told he 
had arthritis in his left knee.  Currently, the veteran 
reported chronic intermittent left knee pain, describing the 
pain as sharp and at a 3-4/10, increasing to 8/10 during 
flare-ups.  He noted that flare-ups are aggravated by bumping 
his knee and unexpected twisting or turning of the knee, and 
are relieved with rest and getting off of his leg and 
stretching it out.  The veteran reported popping in the left 
knee with no buckling or locking, no surgeries or recurrent 
subluxation, and no injury or trauma to his knee after 
service.  The veteran noted that when he has flare-ups, he 
uses a cane to assist with ambulation.  He also noted that 
his knee condition prevents him from doing any activities, 
which require him to kneel and that although he does not have 
any problems walking distances, walking up and down stairs or 
inclines exacerbates his pain.  

Physical examination of the left knee showed no knee braces 
or ambulatory aids.  There was no hypertrophic (exostosis) 
bone formation, erythema, ecchymosis, scars, effusions, or 
masses or edema.  Knee alignment was normal, with no patellar 
subluxation, asymmetry, atrophy or lesions of the quadriceps.  
There was tenderness to palpation of the anterior surface of 
the patella, and the infrapatellar area, but not on the 
medial or lateral joint lines.  There also was no tenderness 
or deformities of the popliteal fossas.  X-rays reveal mild 
beaking to the tibial spines.  The lateral and medial knee 
joint compartment appeared adequately preserved and the 
tibial plateaus and femoral condyles were smooth.  The 
undersurface of the patella also was smooth.  Small bone 
spurs were present on the superior and inferior anterior 
surface of the patella.  No effusions were seen; and the 
patellofemoral compartment appeared adequate on lateral view.  
The diagnosis was left knee pain with no objective evidence 
of dysfunction; no radiologic evidence of significant 
degenerative disease of the left knee; and small bone spurs 
on the superior and inferior anterior surface of the patella 
more likely than not secondary to the normal aging process.  

The examiner stated that "we do not find that the veteran's 
current knee pain is related to his service-connected left 
knee strain."  He noted that his rationale was the veteran 
was diagnosed with left knee strain in May 1968, which was 
resolved as expected by June 14, 1968.  He found that by 
definition, a "strain" is an acute muscular injury, which 
virtually always without any additional therapy resolves of 
its own accord within two to six weeks.  He also noted that 
the current radiology report of "small bone spurs on the 
superior and inferior anterior surface of the patella" are a 
normal concomitant of the aging process, and are unrelated to 
any "strain" which would have resolved decades ago.  This 
is the only medical opinion of record addressing the etiology 
of the veteran's left knee disability; moreover, none of the 
remaining medical of record shows a relationship between the 
veteran's current knee disorder and service.

Although the veteran contends that his current left knee 
disorder is related to his in-service left knee injury, this 
determination is not a matter for an individual without 
medical expertise.  Similarly, the Board notes the veteran's 
representative's argument on his July 2005 VA Form-646 that 
the veteran's in-service injury is related to his current 
knee problems.  However, the representative also is not a 
medical expert.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
and his representative's lay assertions, they do not outweigh 
the medical evidence of record, which shows that the 
veteran's left knee disorder is not related to his left knee 
injury in service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the claim of service connection for left knee 
degenerative joint disease is denied.  38 C.F.R. §§ 3.303, 
3.310(a).  In making this decision, the Board has considered 
the benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left knee degenerative 
joint disease is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


